Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  June 23, 2021                                                                 Bridget M. McCormack,
                                                                                             Chief Justice

  163084-5 & (66)(67)(68)                                                                Brian K. Zahra
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
  HORACE SHEFFIELD, III, and RODRICK                                                Elizabeth M. Welch,
  HARBIN,                                                                                         Justices
           Plaintiffs-Appellees,
  v                                                      SC: 163084
                                                         COA: 357298
                                                         Wayne CC: 21-006043-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and
  DETROIT CHARTER REVISION
  COMMISSION,
           Intervening Defendant-
           Appellant.

  _____________________________________/

  ALLEN A. LEWIS and INGRID D. WHITE,
            Plaintiffs-Appellees,
  v                                                      SC: 163085
                                                         COA: 357299
                                                         Wayne CC: 21-006040-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and
  DETROIT CHARTER REVISION
  COMMISSION,
             Intervening Defendant-
             Appellant.
  _____________________________________/

         By order of June 4, 2021, this Court granted immediate consideration and a stay of
  the May 26, 2021 opinion and order of the Wayne Circuit Court granting mandamus. On
  order of the Court, the motion to expedite and motion for immediate consideration are
  GRANTED. The application for leave to appeal the June 3, 2021 judgment of the Court
  of Appeals is considered. We direct the Clerk to schedule oral argument on the application
  for July 7, 2021, at 9:30 a.m. MCR 7.305(H)(1).
                                                                                                               2


        The parties may file supplemental briefs by 5:00 p.m. on July 1, 2021. At oral
argument, and in any supplemental briefs, the parties shall address: (1) whether a proposed
revision of a city charter can be submitted to the voters without the Governor’s approval
of the revision, see MCL 117.22; and (2) the relevance, if any, of the amendment history
of MCL 117.22, see, in particular, 1909 PA 279 and 1913 PA 5. In supplemental briefs,
citations to the record must provide the appendix page numbers as required by MCR
7.312(B)(1).

       Persons or groups interested in the determination of the issues presented in this case
may move the Court for permission to file briefs amicus curiae. Briefs amicus curiae shall
be filed by 5:00 p.m. on July 1, 2021.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 23, 2021
       b0623
                                                                             Clerk